Case 2:20-cv-06803-RSWL-RAO Document 11 Filed 08/04/20 Page 1 of 8 Page ID #:132



     1   Robert Tauler (SBN 241964)
         rtauler@taulersmith.com
     2   Tauler Smith, LLP
         626 Wilshire Boulevard, Suite 510
     3   Los Angeles, California 90017
         Tel: (310) 590-3927
     4
         Counsel for Defendant
     5   ENTTECH MEDIA GROUP LLC
     6
     7                      UNITED STATES DISTRICT COURT
     8                    CENTRAL DISTRICT OF CALIFORNIA
     9                                 WESTERN DIVISION
   10
         BACKGRID USA, INC., et al.,          CASE NO. 2:20-cv-06803-RSWL
   11
                         Plaintiffs,          Assigned to Hon. Ronald S.W. Lew
   12                                         Courtroom ___ [TBA]
         vs.
   13                                         MOTION TO DISMISS THE
         ENTTECH MEDIA GROUP LLC,             COMPLAINT; AND
   14    et al.,
                                              MEMORANDUM OF POINTS AND
   15                    Defendants.          AUTHORITIES
   16                                         [Fed. R. Civ. P. 13(a)]
   17                                         Hearing Date:      September 1, 2020
                                              Time:              10:00 a.m.
   18                                         Place:             To Be Announced
   19                                         Hon. RONALD S.W. LEW
   20
   21
   22
   23
   24
   25
   26
   27
   28
                         MOTION TO DISMISS THE COMPLAINT
Case 2:20-cv-06803-RSWL-RAO Document 11 Filed 08/04/20 Page 2 of 8 Page ID #:133



     1                        NOTICE OF MOTION AND MOTION
     2        TO ALL PARTIES AND COUNSEL OF RECORD:
     3        NOTICE is given that Defendant ENTTech Media Group LLC (“ENTTech”)
     4   respectfully will and hereby does move to dismiss without prejudice the Complaint
     5   For: 1) Copyright Infringement (17 U.S.C. § 501) 2) Declaratory Relief Under 17
     6   U.S.C. § 512(G) 3) Misrepresentation Under 17 U.S.C. § 512(F) (the “Complaint”
     7   in Dkt. 1, filed on July 29, 2020). Unless otherwise ordered, this motion will be
     8   heard at 10:00 a.m. on Tuesday, September 1, 2020 in a courtroom to be
     9   announced.
   10         This motion is and will be based on the ground that the claims for relief
   11    asserted in the Complaint are compulsory counterclaims arising out of the same
   12    transactions or occurrences that are the subject of Enntech’s own claims in the
   13    earlier-filed case of ENTTech Media Group LLC v. Okularity, Inc., et al., 2:20-cv-
   14    06298-RGK, filed by ENTTech on July 15, 2020 (the “First Case”). See Exhibit 1
   15    to the accompanying Request for Judicial Notice (the “RJN”). Here in this case
   16    (the “Second Case”), as the Complaint concedes, “Defendant has filed a related
   17    lawsuit in the Central District of California, EntTech Media Group LLC v.
   18    Okularity, Inc., et al., 2:20-cv-06298.” See Dkt. 1, ¶ 2. All the plaintiffs here in
   19    this Second Case are already named as defendants in the First Case filed by
   20    ENTTech.
   21         This motion is and will be based on Rule 13(a) of the Fed. R. Civ. P. and the
   22    Court’s inherent authority to dismiss a related second-filed action under the first-
   23    to-file rule, as well as the Memorandum of Points and Authorities set forth below;
   24    the accompanying RJN; any Reply in support of this motion or that request; the
   25    records and files of this action; and any oral argument that the Court may choose to
   26    permit.
   27         This motion is made following the conference of counsel pursuant to Civ.
   28    L.R. 7-3 which took place on August 3, 2020.
                                                 i
    29
                          MOTION TO DISMISS THE COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 11 Filed 08/04/20 Page 3 of 8 Page ID #:134



     1
     2                               Respectfully submitted,
     3   Dated: August 4, 2020       TAULER SMITH, LLP
     4                               By:/s/ Robert Tauler
     5                                      Robert Tauler

     6                               Counsel for Defendant
                                     ENTTECH MEDIA GROUP LLC
     7
     8
     9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                        ii
    29
                         MOTION TO DISMISS THE COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 11 Filed 08/04/20 Page 4 of 8 Page ID #:135



     1                MEMORANDUM OF POINTS AND AUTHORITIES
     2         The Complaint in this action against ENTTech should be dismissed, under
     3   Rule 13(a) of the Fed. R. Civ. P. and the first-to-file rule.
     4                                          I. FACTS
     5         On July 15, 2020, ENTTech sued Okularity, Inc. and its affiliates Jon
     6   Nicolini; Backgrid USA, Inc.; Splash News and Picture Agency, LLC; and
     7   Xposure Photo Agency, Inc. See RJN, Exhibit 1. That is the “First Case.” Two
     8   weeks later, on July 29, 2020, most of the same defendants from the First Case
     9   filed this case, which is the “Second Case.” All the three of the plaintiffs here in
   10    the Second Case were already named as defendants in the First Case – namely,
   11    BackGrid USA, Inc.; Splash News and Picture Agency, LLC; and Xposure Photo
   12    Agency Inc. In other words, the parties in both cases are substantially the same.
   13    Indeed, the Complaint here in this Second Case alleges that “Defendant has filed a
   14    related lawsuit in the Central District of California, EntTech Media Group LLC v.
   15    Okularity, Inc., et al., 2:20-cv-06298.” See Dkt. 1, ¶ 2. The two cases are indeed
   16    related, because they both involve the same “take-down” notifications and counter-
   17    notifications under the Digital Millenium Copyright Act (the “DMCA”).
   18                                     II.    ARGUMENT
   19          “Once a Court determines ‘that an action on its docket involves a claim that
   20    should be a compulsory counterclaim in another pending federal suit, it will stay
   21    its own proceedings or will dismiss the claim with leave to plead it in the prior
   22    action.’ ” Ruckus Wireless, Inc. v. Harris Corp., 2012 U.S. Dist. LEXIS 22336,
   23    *8, (N.D. Cal. Feb. 22, 2012) (quoting 6 Charles Alan Wright, Arthur R. Miller,
   24    Mary Kane, & Richard L. Marcus, Federal Practice & Procedure § 1418 (3d ed.
   25    2011)). Dismissal, rather than a stay, is warranted here in this instance – just as
   26    dismissal was ordered in Ruckus – because dismissal will not prejudice the second-
   27    action plaintiffs on the merits of their claims. In fact, defendants have not yet filed
   28    a responsive pleading in the First Case, and thus, any counterclaims may readily be
                                                   1
    29
                          MOTION TO DISMISS THE COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 11 Filed 08/04/20 Page 5 of 8 Page ID #:136



     1   pleaded there, despite dismissal of the claims here. See also Riviera Travel &
     2   Tour, Inc. v. Novokshonov, 2012 U.S. Dist. LEXIS 196497, *5-6 (C.D. Cal. Aug.
     3   23, 2012) (“the Court GRANTS Defendants’ Motions to Dismiss [the second case]
     4   and sua sponte GRANTS Plaintiff leave to file its claims as compulsory
     5   counterclaims in [the first case].”).
     6         “The purpose of Rule 13(a) is to prevent multiplicity of litigation and to
     7   promptly bring about resolution of disputes before the court.” Mitchell v. CB
     8   Richard Ellis Long Term Disability Plan, 611 F.3d 1192, 1201 (9th Cir. 2010).
     9   The first-to-file rule serves the same purposes. See Alltrade, Inc. v. Uniweld
   10    Prods., Inc., 946 F.2d 622, 625 (9th Cir. 1991). Those rules preclude these
   11    plaintiffs from asserting their claims here in the Second Case – precisely because
   12    they are required to plead them as counterclaims in the First Case, instead:
   13                   A pleading must state as a counterclaim any claim that—at the
   14          time of its service—the pleader has against an opposing party if the
   15          claim:
   16                         (A) arises out of the transaction or occurrence that is the
   17                   subject matter of the opposing party’s claim; and
   18                         (B) does not require adding another party over whom the
   19                   court cannot acquire jurisdiction.
   20    Fed. R. Civ. P. 13(a). Because all three plaintiffs in this Second Case were already
   21    named as parties in the First Case, there is no possible need to name any other
   22    parties there in that action. Furthermore, the two actions clearly arise out of the
   23    same transactions or occurrences.
   24          The Ninth Circuit applies a “logical relationship test” to make the
   25    compulsory counterclaim determination. See Pochiro v. Prudential Ins. Co. of
   26    Am., 827 F.2d 1246, 1249 (9th Cir. 1987). The logical relationship test requires
   27    the Court to “analyze whether the essential facts of the various claims are so
   28    logically connected that considerations of judicial economy and fairness dictate
                                                  2
    29
                           MOTION TO DISMISS THE COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 11 Filed 08/04/20 Page 6 of 8 Page ID #:137



     1   that all the issues be resolved in one lawsuit.” Id. The plaintiffs here in the
     2   Second Case are alleging that all of their “actions were lawful and prescribed by
     3   the DMCA” (see Dkt. 1, ¶ 20) – while the exact opposite is being alleged against
     4   them in the First Case. As ENTTech alleges in the First Case:
     5                12.    Defendants are engaged in a scheme to deprive Plaintiff
     6         [i.e., ENTTech] and similar digital media companies of their assets by
     7         unlawfully manipulating the take-down notice provisions of the
     8         Digital Millennium Copyright Act (“DMCA”). Specifically,
     9         Defendants have created software for the express purpose of disabling
   10          valuable commercial accounts on social media platforms (in this case
   11          Instagram) so that they can then demand extortionate sums (in this
   12          case over a million dollars) from the account holders to have the
   13          accounts restored.
   14    RJN Exhibit 1, ¶ 12. Similarly, the Complaint here in the Second Case alleges that
   15    ENTTech’s counter-notifications to Instagram under the DMCA were false (see
   16    Dkt. 1, ¶¶ 54, 58); while, in the First Case, ENTTech itself alleges that their own
   17    DMCA notifications were false (see RJN Exhibit 1, ¶ 37). In fact, the Complaint
   18    in the Second Case affirmatively seeks justify the Plaintiffs’ exact conduct that
   19    ENTTech has challenged in the First Case. See Dkt. 1, ¶¶ 17-20 (expressly
   20    alleging that ENTTech’s allegations on the First Case are incorrect). Those logical
   21    relationships make the claims in the Second Case compulsory in the First Case.
   22                                   III.   CONCLUSION
   23          The Complaint here in this Second Case should be dismissed without
   24    prejudice to asserting the same claims as compulsory counterclaims in the earlier-
   25    filed First Case.
   26
   27
   28
                                            3
    29
                             MOTION TO DISMISS THE COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 11 Filed 08/04/20 Page 7 of 8 Page ID #:138



     1                               Respectfully submitted,
     2   Dated: August 4, 2020       TAULER SMITH, LLP
     3                               By:/s/ Robert Tauler
                                            Robert Tauler
     4
                                     Counsel Defendant
     5                               ENTTECH MEDIA GROUP LLC
     6
     7
     8
     9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                        4
    29
                         MOTION TO DISMISS THE COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 11 Filed 08/04/20 Page 8 of 8 Page ID #:139



     1                           CERTIFICATE OF SERVICE
     2        I hereby certify that on August 4, 2020 copies of the foregoing document
     3   were served by the CM/ECF system to all counsel of record.
     4
         Dated: August 4, 2020                TAULER SMITH, LLP
     5
     6                                        By: /s/ Robert Tauler
                                                  Robert Tauler
     7
                                              Counsel for Defendant
     8                                        ENTTECH MEDIA GROUP LLC
     9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                         5
    29
                          MOTION TO DISMISS THE COMPLAINT
    30
